TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00500-CR




                                Charles Hamilton Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
      NO. D-1-DC-09-904060, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



                            MEMORANDUM                  OPINION


               A jury found appellant Charles Hamilton Jr. guilty of burglary of a habitation with

intent to commit theft. See Tex. Penal Code Ann. § 30.02 (West 2003). The court assessed

punishment, enhanced by two previous felony convictions, at imprisonment for life.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio,

488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,

516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant received a copy of counsel’s
brief and was advised of his right to examine the appellate record and to file a pro se brief. See

Anders, 386 U.S. at 744. No pro se brief has been filed.

               We have reviewed the record and find no reversible error. See Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We agree with counsel that the appeal is frivolous. Counsel’s motion to withdraw

is granted.

               The judgment of conviction is affirmed.




                                             ___________________________________________

                                             Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Affirmed

Filed: July 15, 2010

Do Not Publish




                                                2